Niblack, J.
This was a proceeding in the court below, by the appellant, against the appellee, who was then treasurer of Daviess county, to enjoin the collection of certain taxes, alleged to have been wrongfully assessed. It was, in substance, charged in the complaint, that in November, 1873, the appellant deposited fifteen thousand dollars in Government bonds, with Messrs. Spink & Veale, and took from them a mortgage to secure the return of said bonds, in November, 1874, without parting with his property in said bonds. That in May, 1874, said mortgage was listed and assessed against him, the appellant, for taxes. That taxes had been charged on such assessment, on the tax duplicate of said county, for the year 1874, against him, which the appellee, as such treasurer, was threatening to collect.
A demurrer to the complaint was sustained, and there was judgment on demurrer, against the appellant.
The sustaining of the demurrer to the complaint is assigned for error, in this court. No exception seems to have been reserved, however, to the action of the court *210in sustaining the demurrer; and, in consequence, as has been repeatedly decided by this court in similar cases, no question is presented for our decision here. Comparet v. Hedges, 6 Blackf. 416; Jones v. Van Patten, 3 Ind. 107; Heaston v. Colgrove, 3 Ind. 265; McKinney v. Springer, 6 Ind. 453; Zehnor v. Beard, 8 Ind. 96; Atkinson v. Gwin, 8 Ind. 376; Vance v. Cowing, 13 Ind. 460; Dickerson v. Turner, 15 Ind. 4; Wheeler v. Carpenter, 9 Ind. 153; French v. Blanchard, 9 Ind. 260; Mullinix v. The State, 10 Ind. 5; Tyler v. Wilkinson, 10 Ind. 53; Brightwell v. McLane, 11 Ind. 210; Pace v. Oppenheim, 12 Ind. 533; Preston v. Sandford’s Adm’r, 21 Ind. 156; Ferris v. Johnson, 27 Ind. 247; Ringle v. Bicknell, 32 Ind. 369; Train v. Gridley, 36 Ind. 241; Hauser v. Roth, 37 Ind. 89.
The judgment is affirmed, with costs.